NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT


        THIS AGREEMENT, entered into as of the Grant Date (as defined in
paragraph 1), by and between the Participant and GERMAN AMERICAN BANCORP (the
“Company”), WITNESSETH THAT:

        WHEREAS, the Company maintains the German American Bancorp 1999
Long-Term Equity Incentive Plan (the “Plan”), which is incorporated into and
forms a part of this Agreement, and the Participant has been selected by the
Company’s Board of Directors, acting in respect of this grant as the committee
administering the Plan (the “Committee”), to receive a Non-Qualified Stock
Option Award under the Plan;

        NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:

 
1.
Terms of Award.  The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:


 

The “Participant” is __________


 

The “Grant Date” is ________.


 

The number of “Covered Shares” shall be _______ shares of Stock.


 

The “Stock”is the Company’s Common Shares, no par value.


 

The “Exercise Price” is $______ per share.


 

Other terms used in this Agreement are defined elsewhere in this Agreement.


 
2.
Award and Exercise Price.  This Agreement specifies the terms of the option (the
“Option”) granted to the Participant to purchase the number of Covered Shares of
Stock at the Exercise Price per share as set forth in paragraph 1, subject to
adjustment from time to time in accordance with Section 4.02 of the Plan. The
Option is not intended to constitute an “incentive stock option” as that term is
used in Internal Revenue Code Section 422.


 
3.
Exercise Period.  Subject to the limitations of this Agreement and to the
Committee’s rights to cancel the Option prior to its being exercised under
Section 5.03(g) of the Plan, the Option shall be exercisable immediately as to
all Covered Shares. The Option shall remain fully exercisable until the date
specified by paragraph 4, regardless of any termination of the Participant’s
employment with or service to the Company or any Subsidiary, whether caused by
retirement, disability, death or otherwise, and the provisions of Article VII of
the Plan that would otherwise limit the period of exercisability in the event of
termination, retirement, disability and death are expressly overruled by the
Committee in this Agreement; provided, however, that the Company reserves the
right pursuant to Section 7.01 of the Plan to terminate the Option in the event
of termination of the Participant’s employment with or service to the Company or
any Subsidiary on account of the Participant’s deliberate, willful or gross
misconduct.


 
4.
Expiration.  The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date. The
“Expiration Date” shall be the ten-year anniversary of the Grant Date.


 
5.
Method of Option Exercise.  Subject to the Agreement and the Plan, the Option
may be exercised in whole or in part by filing a written notice with the Chief
Executive Officer of the Company at its corporate headquarters prior to the
Company’s close of business on the last business day that occurs prior to the
Expiration Date. Such notice shall specify the number of shares of Stock which
the Participant elects to purchase, and shall be accompanied by payment of the
Exercise Price for such shares of Stock indicated by the Participant’s election.
Cash payments shall be made in immediately available funds acceptable to the
Committee. Except as otherwise provided by the Committee at or before the time
that the Option is exercised, all or a portion of the Exercise Price may be paid
by the Participant by delivery of shares of Stock owned by the Participant and
acceptable to the Committee having an aggregate Fair Market Value (valued as of
the date of exercise) that is equal to the amount of cash that would otherwise
be required. The Option shall not be exercisable if and to the extent the
Company determines that such exercise would violate applicable state or Federal
securities laws or the rules and regulations of any securities exchange on which
the Stock is traded. If the Company makes such a determination, it shall use all
reasonable efforts to obtain compliance with such laws, rules or regulations. In
making any determination hereunder, the Company may rely on the opinion of
counsel for the Company.


 
6.
Withholding.  All deliveries and distributions under this Agreement are subject
to withholding of all applicable taxes. At the election of the Participant, and
subject to such rules and limitations as may be established by the Committee
from time to time, withholding obligations as to each Option exercise may be
satisfied through the surrender of shares of Stock which the Participant already
owns or through the Company’s withholding of shares of Stock that the
Participant is purchasing as part of the Option exercise.


 
7.
Transferability.  The Option is not transferable other than as designated by the
Participant by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order, and during the Participant’s life, may be
exercised only by the Participant.


 
8.
Definitions.  Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.


 
9.
Heirs and Successors.  This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights
exercisable by the Participant or benefits deliverable to the Participant under
this Agreement have not been exercised or delivered, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of this Agreement and the Plan. The
“Designated Beneficiary” shall be the beneficiary or beneficiaries designated by
the Participant in a writing filed with the Committee in such form and at such
time as the Committee shall require. If a deceased Participant fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any rights that would have been exercisable by the Participant and
any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary but the Designated Beneficiary
dies before the Designated Beneficiary’s exercise of all rights under this
Agreement or before the complete distribution of benefits to the Designated
Beneficiary under this Agreement, then any rights that would have been
exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.


 
10.
Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.


 
11.
Plan Governs.  The terms of this Agreement shall be subject to the terms of the
Plan, a copy of which may be obtained by the Participant from the office of the
Secretary of the Company; and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.


 
12.
Not An Employment Contract.  The Option will not confer on the Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.


 
13.
Notices.  Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailed
but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.


 
14.
Fractional Shares.  In lieu of issuing a fraction of a share upon any exercise
of the Option, resulting from an adjustment of the Option pursuant to the Plan
or otherwise, the Company will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.


 
15.
No Rights As Shareholder.  The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.


 
16.
Amendment.  This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.


        IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.


GERMAN AMERICAN BANCORP



By:  

--------------------------------------------------------------------------------

Mark A. Schroeder
President & CEO




        I hereby acknowledge receipt of a copy of the Plan, the Prospectus of
the Company dated February 13, 2002, related to the Plan, Supplement No. 1 to
the Prospectus dated February 13, 2002, and the Company’s Annual Report on Form
10-K (without exhibits) for the year ended December 31, 200__, and I acknowledge
and agree to be bound by the terms and conditions set forth in this Agreement
and the Plan.


PARTICIPANT:





--------------------------------------------------------------------------------